FILED: MARCH 15, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49090)
	En Banc
	On modified ballot title filed March 7, 2002.*
	No appearance by petitioners.
	Erika L. Hadlock, Assistant Attorney General, Salem, filed
the filing of modified ballot title for respondent.  With her on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9). 
	*333 Or 452, ___ P3d ___ (February 28, 2002) (referring
ballot title for modification).
		The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 133 (2002), failed to comply
substantially with statutory standards.  Kain v. Myers, 333 Or
452, ___ P3d ___ (February 28, 2002).  Under ORS 250.085(8), the
court referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and no party to the
ballot title review proceeding has objected.  See ORS 250.085(9)
(setting out period within which party may object to modified
ballot title and requiring court to certify modified ballot title
if no objection filed).
	The modified ballot title for Initiative Petition 133
(2002) states:

"AMENDS CONSTITUTION:  REQUIRES
LEGISLATURE TO REWRITE CERTAIN
JUDICIALLY INVALID MEASURES, SUBMIT
REWRITTEN MEASURES TO VOTERS;
APPLIES RETROACTIVELY
		"RESULT OF 'YES' VOTE:  'Yes' vote requires state
legislature to rewrite initiative measures that courts
invalidate for certain procedural reasons; requires
submission of rewritten measures to voters; applies
retroactively.
		"RESULT OF 'NO' VOTE:  'No' vote rejects requiring
legislature to rewrite citizen-initiated measures that
courts invalidate for certain procedural reasons;
rejects requiring submission of rewritten measures to
voters.
		"SUMMARY:  Amends constitution.  Currently, any
person may rewrite a judicially invalidated ballot
measure, have resulting measure submitted to voters if
signature-gathering, other requirements are met.  This
measure affects citizen-initiated ballot measures that
courts invalidate for violating certain procedural
requirements, including constitutional single-subject,
full-text or separate-amendment provisions.  Requires
state legislature to rewrite invalidated measure,
correcting procedural problems while replicating
original measure's effect.  Requires legislature to
submit rewritten measure(s) to voters, using ballot
title identical to original measure's to extent
practical, adding statement that rewritten measure has
same effect as original, except for correction of
procedural problems.  Requires that certain challenges
to voter-approved measures be brought in Oregon Supreme
Court.  Applies retroactively to judicial decisions
issued after November 6, 2000.  Other provisions."

	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).